f UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2017 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36168 ARC LOGISTICS PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 36-4767846 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 725 Fifth Avenue, 19th Floor
